DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both flipper in FIG. 2 and bead core in FIG. 3.   In other words, FIG. 3 and reference character 60 is incorrectly referring to the bead core and should be corrected to refer to the flipper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5, line 4 is objected to because of the following informalities:  “shear wires”, is a typographical error and should be --sheath wires--.  
Claim 7, line 2 is objected to because of the following informalities:  “1mm to 2 mm” has a formatting inconsistency and should be --1 mm to 2 mm--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 recites the limitations “the sheath wires of the first layer” and “the sheath wires of the second layer” respectively.  There is insufficient antecedent basis for these limitations in the claims as currently drafted.  Claim 5 provides antecedent basis for these limitations instead of claim 1. 
Claim 8 recites the limitation “the bead central core” and there is insufficient antecedent basis for this limitation in the claim as currently drafted.  Claim 5 provides antecedent basis for this limitation instead of claim 1.
Claim 9 recites the limitation "the annular" and there is insufficient antecedent basis for this limitation in the claim as currently drafted.  This limitation has a typographical error and should be --the annulus-- and claim 8 provides antecedent basis for this limitation instead of claim 7. 
Claims 10-11 each recites the limitation “the bead central core” and there is insufficient antecedent basis for this limitation in the claim as currently drafted.  Claim 5 provides antecedent basis for this limitation instead of claim 1. 
Claim 12 recites the limitation “the first layer” and there is insufficient antecedent basis for this limitation in the claim as currently drafted.  Claim 5 provides antecedent basis for this limitation instead of claim 1.  
Claim 13 recites the limitation “the outer layer” and there is insufficient antecedent basis for this limitation in the claim as currently drafted.  Claim 5 provides antecedent basis for this limitation instead of claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of JP’051 (JP 2019-085051).
Regarding claim 1, Ueyoko et al. teaches a pneumatic radial tire comprising a bead portion provided with a bead core.  The bead core is wrapped with a flipper 7 (FIG-1).  The axially inner leg of the flipper extends radially outward from the geometric center of the bead core and reasonably satisfies an axially inner leg of the flipper extending such that the radial distance from the center of the bead core to the axially inner leg is equal to greater than the bead radius.  
Ueyoko et al. is silent to the flipper 7 being reinforced material.  However, it is well-known in the tire art for a flipper to be a reinforced material for the benefits of bead durability as evidenced by JP’051 (FIG. 2 and reinforcement sheet 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko et al. with a flipper that is reinforced material since JP’051 teaches a pneumatic tire comprising a flipper wrapped around the bead core and made of reinforced material for the benefits of improving bead durability.
Regarding claim 2, FIG-1 of Ueyoko et al. reasonably illustrates the axially inner leg having a radial height less than the bead core diameter. 
Regarding claims 3-4, Ueyoko et al. teaches the claimed features.
Regarding claim 14, Ueyoko et al. teaches a pneumatic radial tire comprising a bead portion provided with a bead core wherein the bead core is wrapped with a flipper 7.  The flipper has an axially inner end and an axially outer end that is located radially inward of the bead core center.  Ueyoko et al. is silent to the flipper being reinforced material.  However, it is well-known in the tire art for a flipper to be a reinforced material for the benefits of bead durability as evidenced by JP’051 (FIG. 2 and reinforcement sheet 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko et al. with a flipper that is reinforced material since JP’051 teaches a pneumatic tire comprising a flipper wrapped around the bead core and made of reinforced material for the benefits of improving bead durability.
Regarding claim 15, see FIG-1 of Ueyoko et al. 
Claims 5-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of JP’051 (JP 2019-085051), as applied to claim 1, and further in view of WO’101 (WO 2019/240101).
Regarding claim 5, Ueyoko et al. teaches annular bead member but is silent to disclosing the bead member comprises a central core, first layer of sheath wires, and a second layer of sheath wires, wherein the second layer of sheath wires has a diameter less than the sheath wires of the first layer.  However, Ueyoko et al. states a person skilled in the art may appreciate that other annular bead member may also be utilized ([0017]).
WO’101 teaches a bead core for a tire comprising a central core, first layer of sheath wires and second layer of sheath wires and the sheath wires of the second layer have a diameter less than the diameter of the sheath wires of the first layer for the benefits of increase high-pressure fracture resistance and maintaining light weight properties.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko et al. with the claimed bead core since WO’101 teaches a bead core comprising a central core, first layer of sheath wires, and second layer of sheath wires wherein the sheath wires of the second layer have a diameter less than the diameter of the sheath wires of the first layer for the benefits of increase high-pressure fracture resistance and maintaining light weight properties. 
Regarding claims 6-7, the tire of Ueyoko et al. in view of JP’051 and WO’101 would satisfy the claimed limitations because WO’101 teaches the sheath filament diameter ranges between 1.20 mm to 2.40 mm which overlaps with the claimed ranges.
Regarding claim 8, the tire of Ueyoko et al. in view of JP’051 and WO’101 would satisfy the claimed limitation because WO’101 teaches the cross-sectional shape of the bead central core is an annulus 1. 
Regarding claim 10, the tire of Ueyoko et al. in view of JP’051 and WO’101 would satisfy the claimed limitation because WO’101 teaches the bead central core is made of steel (“metal alloy”) as claimed; alternatively, providing aluminum, aluminum alloy or other light-weight alloy for the bead central core is a known and acceptable material as evidenced by Ueyoko et al. ([0017]). 
Regarding claims 12-13, the tire of Ueyoko et al. in view of JP’051 and WO’101 would satisfy the claimed limitations because WO’101 teaches a total of three annular rows of sheath wires in the first layer (3a, 3b, and 3c) and a total of two row of sheath wires in the outer layer (3d and 3e). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of JP’051 (JP 2019-085051) and WO’101 (WO 2019/240101), as applied to claim 7, and further in view of JP’430 (JP 2001-301430).
Regarding claim 9, Ueyoko et al. and WO’101 is silent to an annulus having a hollow inner portion.  However, JP’430 teaches a pneumatic tire comprising a bead core comprising a bead core center 9 and sheath wires 10A.  JP’430 teaches the bead core center may be a solid monofilament or a hollow monofilament (i.e. hallow inner portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bead core having a bead central core that is hollow in the tire of Ueyoko et al. since JP’430 teaches a bead core of a tire comprising a bead core center that may be a solid monofilament or a hollow monofilament (FIG.2 and FIG. 4) and utilizing a known alternative for the bead core center (also known as, a bead central core) in the tire art yield predictable results.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2012/0097312) in view of JP’051 (JP 2019-085051), WO’101 (WO 2019/240101), and Harikae (US 2020/0031176).
Regarding claim 11, Ueyoko et al. and WO’101 is silent to the material of the bead central core is aramid, carbon fiber, plastic or other nonmetal material.  However, Harikae teaches a pneumatic tire comprising a bead core including annular core body 20 and a layer of sheath composite cords.  Harikae teaches the annular core body 20 is disposed at the center position of a cross section of the bead core 5 can be formed of a metal material or a non-metal material such as synthetic resin nylon to maximum weight reduction ([0050]-[0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ueyoko et al. with a bead central core made of a nonmetal material since Harikae teaches a bead core of a pneumatic tire including an annular core body 20 and a layer of sheath cords wherein the annular core body is made of non-material materials; such as, nylon to maximum weight reduction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/29/2022